 1
 2
 3
 4                                                                 CLERK, U.3. D!~'T^~^? COURT

 5
                                                                         MAR 2 8 2019
 6
                                                                    ~. _ _ _            _ --
                                                                 CENTRiaL C7 ~ ~ ;ii,; uF CALIFORNIA
 7                                                               EY                        DEPIr;;

 :~
 E

,w~~,               IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                                               Case No. CR 15-0410-ODW
        UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14                                                Fed. R. Crim. P. 32.1(a)(6);
                        v.                        8 U.S.C. § 3143(a)(1)]
15
        MARK TALAGUIT CORNEJO,
16
                        Defendant.
17
18
19
20                                               I.
21            On March 28, 2019, Defendant made his initial appearance on the petition
22      for revocation of supervised and warrant for arrest issued on March 11, 2019.
23      Angel Navarro, a member ofthe Indigent Defense Panel, was appointed to
24      represent Defendant. James Brisnow, specially appearing for Mr. Navarro, was
25      appointed to represent Defendant for the initial appearance.
26
27
 1                                                   II.
 2           Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
 3     3143(a)following Defendant's arrest for alleged violations) ofthe terms of
 4     Defendant's ❑probation / ~ supervised release,
 5           The Court finds that
 6           A.      ~     Defendant has not carried his burden of establishing by clear
 7     and convincing evidence that Defendant will appear for further proceedings as
 8     required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
 9                ~ allegations in the petition, unknown background information and bail
10                resources;
11           B.      ~     Defendant has not carried his burden of establishing by clear
12 i         and convincing evidence that Defendant will not endanger the safety of any
13           other person or the community if released [18 U.S.C. § 3142(b-c)]. This
14           finding is based on:
15                ~ allegations in the petition, which include use of methamphetamine
16
17                                            III.
18           IT IS THEREFORE ORDERED that the defendant is remanded to the
19     custody of the U.S. Marshal pending further proceedings in this matter.
20
       Dated: March 28, 2019
21
                                                       /s/
22
                                                   ALKA SAGAR
23                                            UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
